Citation Nr: 1755224	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to April 1972.

This appeal arises before the Board of Veterans Appeals (Board) from a Department of Veterans Affairs (VA) Regional Office (RO) July 2013 rating decision.

The Veteran has claimed service connection for PTSD, but VA treatment show the Veteran was diagnosed with and treated for anxiety as early as 2005.  In addition, he has been diagnosed with depression.  Thus, the issue has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  The transcript of the hearing is part of the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified in June 2017 that he had not been forthcoming with the VA examiner who examined him for a psychiatric disorder to include PTSD in 2013.  He testified that it is difficult for him to express himself, and that he did not answer fully.  In addition, the Veteran stated he had continued to receive treatment for his psychiatric disorder since the 2013 VA examination to the present.  See June 2017 Board Hearing Transcript pp. 9-10.

The most recent VA treatment records in the claims file are dated from 2013 (see Legacy Content Manager Documents (LCMD)).  These records show a continuing diagnosis of anxiety with additional diagnosis of major depression, with medications prescribed to treat anxiety.
Given the Veteran's testimony in 2017 that he continues to receive treatment for psychiatric conditions, that VA treatment records from 2005-2013 show diagnosis of anxiety and depression, and treatment of anxiety with prescribed medications since 2005 through 2013, the Board finds it necessary to obtain another VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran is reminded that the "duty to assist is not always a one-way street," and he is obliged to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Veteran must engage with the VA examiner, fully describing his symptoms and other relevant information.  

Accordingly, the case is REMANDED for the following action:

1.  Complete all appropriate development necessary to adjudicate the Veteran's claim for service connection for a psychiatric disability to include PTSD.  Obtain all relevant VA treatment records since the last time VA records were added to the claims file. 

2.  Attempt to corroborate the Veteran's PTSD stressors that he asserts took place while he was on the USS Midway from September 1971 to February 1972, including his boat being attacked and that he was rescued from drowning by another service member.

3.  After the development in #1 and #2 has been completed, schedule the Veteran for an examination to evaluate the nature, extent, and etiology of any and all manifested psychiatric disorders, to include PTSD.  

The examiner is asked to answer the following question:  Is it as likely as not that any manifested psychiatric disorder to include PTSD began during, or is otherwise the result of active service (February 1970 to April 1972) or any incident therein?

The claims folder, this remand, and the June 2017 transcript of the Veteran's testimony must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  A complete rationale for all opinions is required, and the examiners must indicate that he or she reviewed the claims file. 

4.  After ensuring that the requested development is completed and conducting any other development deemed necessary, the AOJ should re-adjudicate the claim for service connection for an acquired psychiatric disorder to include PTSD.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




